Citation Nr: 9904947	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  95-29 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a right elbow 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from November 1947 to 
February 1948, and from January 1953 to December 1954.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in December 1994 by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


REMAND

Following receipt by the Board of the veteran's claim, the 
Board requested, by means of a letter dated in October 1998, 
that he clarify his intentions as to whether he desired a 
personal hearing before a Member of the Board, sitting at the 
St. Petersburg RO.  In this letter, he was advised that 
failure to respond within 30 days from the date indicated 
thereon would lead VA to assume that he still sought a Board 
hearing at the RO.  No response appears to have been 
forthcoming from the veteran, or on his behalf.  Due process 
concerns require that the Board afford him the opportunity 
for such a hearing prior to further review of his claim.

This case is accordingly REMANDED for the following:

The RO should schedule the veteran for a 
hearing before a Board Member, sitting at 
the RO, according to the date of his 
request for such a hearing.

This claim is to be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.  No inferences as to the ultimate 
disposition of this case should be inferred.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 2 -


